Citation Nr: 0511809	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  99-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder strain, currently evaluated as 10 percent disabling.

(The issue of the propriety of the reduction in the 
evaluation of the veteran's residuals of a left shoulder 
strain from 10 to zero percent is the subject of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim of 
entitlement to a compensable evaluation for his residuals of 
a left shoulder strain.  The veteran perfected a timely 
appeal of this determination to the Board.  

In separate decisions, issued on this date, the Board has:  
(1) Vacated its May 12, 1981, decision because the 
determination was made without affording the veteran full due 
process of law; and (2), on de novo consideration, restored 
the veteran's entitlement to a 10 percent rating for his 
residuals of a left shoulder strain, effective October 1, 
1979.  As such, the Board has recharacterized the issue on 
appeal.

In addition, because the restoration of the 10 percent 
evaluation for the veteran's residuals of a left shoulder 
strain does not represent the maximum rating available for 
the condition, this claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 1997, the veteran filed a claim seeking a 
compensable rating for his service-connected residuals of a 
left shoulder strain, and in December 1997, he was afforded a 
formal VA examination.  Thereafter, in a January 1998 rating 
decision, the RO denied his claim.  In March 1998, the 
veteran submitted a Notice of Disagreement (NOD) with the 
RO's January 1998 determination, and in May 1999, the RO 
issued him a Statement of the Case (SOC); the veteran 
perfected his appeal of the January 1998 rating decision 
later that same month.

The claims folder was not received at the Board until April 
2005, and record shows that in January 2005, he failed to 
report for a VA joints examination, which the RO noted in its 
March 2005 Supplemental Statement of the Case (SSOC).

Here, in light of the length of time between the rating 
action on appeal and the RO's certification of the appeal to 
the Board, as well as the Board's concurrent decisions 
vacating its May 12, 1981, decision and restoring the 
veteran's entitlement to a 10 percent rating, effective 
October 1, 1979, the Board finds that further development is 
warranted.

In ordering this development, the RO must advise the veteran 
that a contemporaneous VA examination is necessary to 
properly adjudicate his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  The RO must also notify the 
veteran that his failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder records of the veteran's 
treatment VA Medical Center in Brooklyn, 
New York, dated since July 2003.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his left shoulder disability.  The 
veteran is advised that the examination 
requested in this remand is deemed 
necessary to evaluate his claim and that 
his failure, without good cause, to 
report for scheduled examination could 
result in the denial of his claim.  See 
38 C.F.R. § 3.655.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing, including X-rays and 
range of motion studies, should be 
accomplished, and the examiner should 
identify all left shoulder pathology 
found to be present.  The examiner should 
report the findings of range of motion 
studies expressed in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the left 
arm.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
his service-connected residuals of a left 
shoulder strain in light of all pertinent 
evidence and legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


